Citation Nr: 0525815	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to both ears.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946 and from September 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
residuals of cold injury to both ears, denied service 
connection for PTSD, and denied service connection for 
hypertension.

A notice of disagreement as to the issues addressed herein 
was received in June 2003.  A statement of the case was 
issued in April 2004, and a timely appeal was received in 
June 2004. 

The veteran's original claim for disability benefits was 
filed in April 2002.  During the course of his claim and 
appeal, several rating decisions have been issued, and he 
currently has service connection in effect for residuals of 
cold injury to both feet, with each rated as 30 percent 
disabling, and for residuals of cold injury to both hands, 
with each rated at 20 percent.  His combined schedular 
service-connected rating is 80 percent, and, by rating action 
of April 2005, he has been awarded a total (100 percent) 
rating based upon individual unemployability due to his 
service-connected disabilities.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current residual disability from cold injury to the ears.

2.  There is no competent medical evidence of record of a 
current PTSD disability.

3.  The evidence of record shows no indication of 
hypertension either in active military service or within one 
year after the veteran's separation therefrom.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to both ears were not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

2.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an April 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that, while the RO requested that the veteran 
submit specified medical evidence with respect to his claims 
and advise the RO of any VA or private medical treatment with 
respect to his claims, the letter did not contain a general 
request that the veteran provide any additional evidence that 
might be relevant to his claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

However, the veteran has been represented throughout the 
course of his appeal, provided signed VA Forms 21-4142 
authorizing VA to obtain private medical records, submitted 
signed statements from individuals having knowledge regarding 
his claim, and submitted a statement to the RO advising that 
he had no additional information or evidence to offer.  
Moreover, neither the veteran nor his representative has 
alleged any prejudice with respect to the content of the VCAA 
notification, nor has any been shown.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

It is noted that the original rating decision on appeal was 
in April 2003.  Therefore, the veteran received a VCAA notice 
prior to the initial rating decision denying his claim, and 
the timing requirement of Pelegrini has been met. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in January 2003 in connection with his claim for 
service connection for PTSD, in January 2003 in connection 
with his claim for service connection for residuals of cold 
weather injury of both ears, and in December 2003 in 
connection with his claim for service connection for 
residuals of cold weather injury of both ears.
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran's service personnel records show that, during his 
second period of active duty in the Marine Corps, he served 
in Korea from December 1950 to October 1951.  His service 
medical records do not reflect any complaints of, diagnoses 
of, or treatment for residuals of cold weather injury to the 
veteran's ears, for PTSD, or for hypertension.

The veteran underwent a VA PTSD examination in January 2003.  
The examining psychologist found that the veteran had been 
exposed to traumatic events, did not persistently re-
experience them, did not avoid stimuli associated with the 
trauma, had no symptoms of abnormal arousal, and had no 
impairment in his military service, occupation, or other 
functioning.

The examiner did not diagnose PTSD or any other clinical 
mental disorder. A Global Assessment of Functioning (GAF) 
score of 85 (signifying good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, with no 
more than everyday problems or concerns) was assigned.  The 
examiner noted that the veteran was coping with a wife who 
appeared to be showing symptoms of dementia. 

The veteran received a VA medical examination in January 
2003.  While the examining physician diagnosed moderately 
severe residuals of cold weather injury to the veteran's 
feet, he did not diagnose a current disability with respect 
to residuals of cold weather injury to the veteran's ears.  
The veteran "denie [d] that there has been any residual 
effect on his ears."

The veteran received a VA medical examination in December 
2003.  The examining physician confirmed the previous 
diagnosis of residuals of cold weather injury to the 
veteran's feet that are "moderately severely disabling" and 
confirmed the previous finding that there was "no 
substantial ear damage as a result of cold injury."  With 
regard to his service in extremely cold conditions in Korea, 
the examiner noted the veteran's explanation that "the field 
jackets had hoods and as long as one kept the hood tied, the 
ears were not particularly exposed."

With respect to PTSD, the examining physician stated that, 
"If he chooses to apply for PTSD benefits and is found to 
qualify" it is likely that the veteran's large vessel 
disease is related to that diagnosis.

In a letter received in July 2005, the veteran stated that 
the condition of his ears causes him no problem or discomfort 
and that he has no other evidence with respect to his PTSD, 
although he pointed out that, in the December 2003 VA 
examination report, the examining physician "attributes 
[his] heart disease to PTSD."  He also stated that his blood 
pressure was never extremely high, that he takes prescribed 
medication to control it, that it is below normal, and is 
where his doctor wants it.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Service connection may also be granted certain for chronic 
disabilities, such as cardiovascular disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.



Analysis

In order to grant service connection, the evidence must show: 
an injury or disease that occurred in service; a current 
disability; and a relationship between the injury or disease 
and the current disability.  The nature of the current 
disability and the relationship between the in-service injury 
or disease must generally be shown by competent medical 
evidence.

Service connection for residuals of cold weather injury to 
both ears

As noted above, the veteran is already service-connected for 
residuals of cold weather injury to both hands and both feet.  
The fact that he was exposed to cold weather during his 
service in Korea, and the relationship between that exposure 
and any current residual cold weather injury the veteran now 
has, is not in issue.

There is not, however, any competent medical evidence of 
record that the veteran has any current residual disability 
from cold weather injury to his ears.  There is no evidence 
of treatment for such disability, nor is there a diagnosis of 
such disability.

In a January 2003 VA examination report, the examining 
physician, who was asked to determine whether the veteran had 
any residuals of cold weather injury to his ears, did not 
find any residual disability, and the veteran denied that 
there had been any residual effect on his ears.

In a December 2003 VA examination report, the examining 
physician, who was asked to again assess whether the veteran 
had any residuals of cold weather injury to his ears, did not 
find any residual disability, and the veteran explained that 
his ears had not been particularly exposed because the field 
jackets had hoods which, if kept tied, minimized exposure of 
the ears.

Consistent with the above findings, in a July 2005 letter, 
the veteran forthrightly acknowledged the absence of any 
symptoms of residuals of cold weather injury to his ears, 
noting that his ears do not cause him and problem or 
discomfort.

Absent any evidence of a current disability, service 
connection for residuals of cold weather injury to both ears 
must be denied.

Service connection for PTSD

It is not disputed that the veteran was exposed to traumatic 
events during active service.  The Board finds that the facts 
and circumstances of the veteran's service in Korea are 
consistent with the traumatic events he has described.

There is not, however, any competent medical evidence of a 
current PTSD disability.

A January 2003 VA PTSD examination report does not diagnose 
PTSD or any other clinical mental disorder.  In fact, the 
examining psychologist found no evidence of decreased mental 
functioning, notwithstanding that the veteran had to overcome 
some significant medical issues and had to cope with his 
wife's showing signs of dementia.

The examining psychologist assigned a GAF score of 85, 
reflecting that the veteran was functioning effectively, 
notwithstanding the trauma of his wartime experiences, his 
medical issues, and his current family situation.

In a July 2005 letter from the veteran, he stated his belief 
that the examining physician at his December 2003 VA 
examination attributed his heart disease to PTSD.   The Board 
has carefully reviewed the statement to which the veteran 
refers, and finds that the physician did not diagnose PTSD or 
confirm a previous diagnosis of PTSD.  What the physician 
actually said was that, if the veteran qualified for PTSD 
benefits, his large vessel disease could be attributed to the 
PTSD because of the absence of any other identifiable causes.

Absent any evidence of a current disability, service 
connection for PTSD must be denied.

Service connection for hypertension

The current records indicate that the veteran has been 
diagnosed with hypertension and takes medication to control 
his blood pressure.

A June 1945 service medical record entrance examination 
report contains a blood pressure reading of 128/60.

A November 1951 service medical record discharge examination 
report contains blood pressure readings of 132/68 sitting, 
130/66 recumbent, and 134/68 standing.

Private medical records reflect the veteran was treated by 
Dr. Donald W. Stoddard during the period March 2000 to 
September 2002.  They contain blood pressure readings of 
112/60 in March 2000, 90/60 in September 2000, 118/74 in 
December 2000, 134/74 in February 2001, 110/62 in March 2002, 
114/62 in September 2001, 104/52 in March 2002, 122/64 in May 
2002, 110/61 in June 2002, and 90/61 in September 2002.  
Several of the medical records contain a diagnosis of 
hypertension, and notes on several records reflect that the 
veteran is taking medication to control his blood pressure.

Additional blood pressure readings reported in VA medical 
records in 2003, 2004, and 2005 show systolic readings 
ranging from 111 to 125, and diastolic readings from 60 to 
72.

In a January 2003 VA medical examination report, it is noted 
that the veteran made it "very clear that he has never had 
hypertension".

In his appeal, received in June 2004, the veteran confirmed 
that he had told the examining physician during his January 
2003 VA medical examination that he never had hypertension, 
but explained that he said that because he did not understand 
what hypertension was.  He thought it meant being tense all 
the time.  Knowing that it means high blood pressure, he 
stated that he does have it and has had it for many years.

The Board appreciates the veteran's explaining that he 
initially misunderstood the nature of hypertension, and now 
realizes that it denotes high blood pressure.  However, 
although he contends that he has had hypertension for many 
years, the veteran has not asserted that it was manifested in 
service or within his first post-service year, which was 
during 1951-1952.  Moreover, we note that none of the blood 
pressure readings reported during service was above normal.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note(1) (2004), 
indicating that hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See also 1, Cecil Textbook of 
Medicine, § 47 at 276 (18th ed. 1988), to the effect that 
readings of less than 140 systolic and less than 85 diastolic 
are normal.

Therefore, absent any evidence of hypertension in service or 
within the post-service presumption period under the law, 
service connection for hypertension must be denied.


ORDER

Entitlement to service connection for residuals of cold 
injury to both ears is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for hypertension is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


